Citation Nr: 1202918	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for a left hip disability. 

2.  Service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery. 

3.  Entitlement to compensation under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left hip disability and for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery.  In February 2011, the Board remanded the Veteran's claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

In October 2009 and September 2010 statements, the Veteran requested a Travel Board hearing to be held at the RO in St. Petersburg, Florida.  In February 2011, the Board remanded the Veteran's claim and he was scheduled for a Travel Board hearing on August 17, 2011.  The Veteran failed to appear for his scheduled hearing.  However, on August 18, 2011, the Veteran contacted the RO and explained that he missed his hearing because of a sick child.  He also requested that his hearing be rescheduled. 

In January 2012, the Veterans Law Judge who would have presided over the Veteran's August 2011 Travel Board hearing found that the Veteran's failure to appear for his scheduled hearing was for good cause and granted his request for a new hearing.  38 C.F.R. § 20.704 (2011).  Therefore, the Board finds that the Veteran's motion to reschedule his Travel Board hearing was made for good cause and is therefore granted.  As he has not yet been afforded a subsequent opportunity for a hearing before the Board, the RO should schedule such a hearing on remand.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Additionally, a review of the record shows that, in August 2010, the RO issued a rating decision that denied entitlement to compensation under 38 U.S.C. § 1151.  In September 2010, the Veteran filed a timely notice of disagreement with the August 2010 rating decision.  38 C.F.R. § 19.26 (2011).  However, it does not appear from a review of the claims folder that the Veteran has been issued a statement of the case with respect to that issue. 

Where a timely notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board finds that the RO should issue a statement of the case that addresses the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issue of entitlement to compensation under 38 U.S.C. § 1151.  That statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review.

2.  Schedule the Veteran for a hearing before the Board on his appeal at the RO in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



